NO. 07-02-0457-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                    MAY 12, 2003

                        ______________________________


                         JAY N. GIANNUKOS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

        FROM THE 359TH DISTRICT COURT OF MONTGOMERY COUNTY;

         NO. 02-03-02101-CR; HONORABLE JAMES H. KEESHAN, JUDGE

                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                            ABATEMENT AND REMAND


      Pursuant to pleas of guilty, appellant Jay N. Giannukos was convicted in one

judgment on separate counts of unlawful possession of a firearm by a felon and

possession of a controlled substance. By his notice of appeal, he challenges both

convictions. The clerk’s record was filed on January 6, 2003, and the reporter’s record
was due on February 5, 2003, but has yet to be filed. Also, no request for an extension

of time was filed. By letter dated April 22, 2003, this Court notified Jill Driscoll, Court

Reporter of the 258th District Court, of the defect and requested that in the event the

record could not be immediately filed, she complete and file a request form provided by

this Court no later than ten days from the date of the letter. Driscoll did not respond and

the reporter’s record remains outstanding. Thus, we now abate the appeal and remand

the cause to the trial court for further proceedings. See Tex. R. App. P. 37.3(a)(2).


       Upon remand, the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:


       1.     whether appellant desires to prosecute this appeal;
       2.     whether appellant is indigent; and
       3.     why appellant has been deprived of a reporter’s record.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant does want to continue this appeal and is indigent, then the trial court shall take

such measures as may be necessary to assure appellant a reporter’s record. The trial

court shall execute findings of fact, conclusions of law, and such orders as the court may

enter regarding the aforementioned issues, and cause its findings and conclusions to be

included in a supplemental clerk’s record. A supplemental record of the hearing shall also

be included in the appellate record. Finally, the trial court shall file the supplemental

records with the Clerk of this Court by Friday, June 27, 2003.

                                             2
      It is so ordered.


                              Per Curiam


Do not publish.




                          3